Citation Nr: 0111743	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae, on appeal from the initial 
grant of service connection.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active duty from November 1995 to November 
1999.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent 
disability rating from November 27, 1999.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Since this appeal is from the initial rating assigned to 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  This claim is on appeal from the initial rating 
assigned from 1999; therefore, all evidence from 1999 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
disability.  

The veteran reported in his June 2000 notice of disagreement 
that he was examined on May 31, 2000, by a certified 
registered nurse practitioner (CRNP) named Karen Bailey, who 
documented the severity of his skin condition.  The record 
from this examination is not associated with the claims file.  
Furthermore, this record was generated subsequent to the most 
recent VA examination of January 2000, and the February 2000 
dermatologic consult.  The RO should ensure that all of the 
veteran's treatment records have been associated with the 
claims file.

To ensure that the duty to assist the veteran has been 
fulfilled, he should also be afforded an additional VA 
examination after all his treatment records have been 
obtained, and the examiner should be provided access to the 
claims file.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers (including, but not 
limited to, Karen Bailey) who 
treated the veteran for 
pseudofolliculitis barbae since his 
separation from service in November 
1999 to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
pseudofolliculitis barbae since his 
separation from service in November 
1999 to the present, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims 


file all VA treatment records of which he 
provides adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA skin examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner must provide an accurate and 
full description of the veteran's 
pseudofolliculitis barbae including a 
description of the range of area that is 
affected, whether there is exfoliation, 
exudation, itching or comparable 
symptomatology, and a description of the 
degree to which these symptoms are 
active, such as "constant" itching, 
etc.  The examiner should also comment on 
whether lesions or exfoliation may be 
described as "extensive" or whether 
there is ulceration or crusting, 
disfigurement, systemic or nervous 


manifestations, or exceptionally 
repugnant findings.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000). 

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In so doing, review the evidence 
of record at the time of the 2000 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's disability, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

